Citation Nr: 0634993	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-35 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating for 
arteriosclerotic heart disease (ASHD) higher than 30 percent.

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and June 2004 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in Atlanta, Georgia.  

The issue of service connection for PTSD is the subject of a 
Manlincon remand, below.  


FINDINGS OF FACT

1.  The evidence does not show more than one episode of acute 
congestive heart failure in the past year; workload greater 
than 3 METs but not greater than 5 METs that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

2.  The evidence does not show chronic congestive heart 
failure; workload greater than 3 METs or less that results in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction less than 
30 percent.  

3.  The evidence does not show diastolic pressure 
predominantly 120 or higher.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for ASHD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2006). 


2.  The criteria for a rating higher than 20 percent for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations - ASHD and Hypertension

The appeal as to ASHD arises from a June 2004 rating 
decision, which granted service connection for ASHD, deemed 
associated with service-connected hypertension, and assigned 
an initial 30 percent rating therefor, effective June 25, 
2003.  Thus, the Board finds it appropriate to evaluate this 
claim consistent with Fenderson v. West, 12 Vet. App. 119, 
126 (1999), and considers the assignment of "staged" 
ratings for various periods of time since June 25, 2003, if 
the evidence so warrants.  

As for hypertension, service connection has been in effect 
since 1969, the day after the veteran's discharge from active 
duty.  See January 1970 rating decision grating service 
connection for essential hypertension.  Rating revisions were 
made since then.  The instant appeal arises from an October 
2002 rating decision which determined that no increase in the 
20 percent rating, in effect since 1980, is warranted.  
Therefore, the matter is akin to that in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), and the issue is present extent of 
hypertension.  Bearing in mind that the claim for increase 
was filed in mid-2002, the Board focuses on evidence 
concerning hypertension dated then, forward.    
  
That said, the rating criteria governing ASHD and 
hypertension are found in 38 C.F.R. § 4.104 (2006) 
(cardiovascular system).  Diagnostic Code 7005 evaluates ASHD 
(coronary artery disease) based on objective measurements of 
the level of physical activity, expressed numerically in 
METs, at which cardiac symptoms develop.  "MET" (one 
metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  METs are measured by 
means of a treadmill or exercise test, if possible.  38 
C.F.R. § 4.104, Note 2.  


The next higher rating of 60 percent is assigned for ASHD 
with evidence of more than one episode of acute congestive 
heart failure in the past year; workload of greater than 3 
METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

First, the clinical records dated in and after mid-2003 do 
not document acute congestive heart failure.  

Second, with respect to workload higher than 3 METs to 5 METs 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, the July 2003 examination report ordered by VA 
states: "The MET is about 5."  Even earlier, as noted in 
the August 2002 C&P examination report, a clinician stated 
that the "METs is 6."  Thus, the Board does not conclude 
that the evidence more nearly approximates a 60 percent 
rating based on METs data.    

Third, the records dated within the pertinent time period 
reflect left ventricular ejection fracture figures as 
follows: 48 percent (October 2003 VA clinical records); 60 
percent (October 2003 Newton General Hospital record); 48 
percent "calculated" (October 2003 Newton General Hospital 
record); 65 percent (September 2005 C&P examination report); 
51 percent (June 2006 VA stress test results).  Other than 
the 48 percent figures obtained more than 3 years ago and 
which are at the high range between 30-50 percent associated 
with a 60 percent rating, the available data on ejection 
fraction are outside the range for which a 60 percent rating 
is assigned.  It is important that the lower the ejection 
fraction percentage, the higher the disability rating (see 
Diagnostic Code 7005 criteria for a 100 percent rating, 
which, in pertinent part, requires ejection fraction lower 
than 30 percent).  Also noted is a VA medical doctor's 
statement, following the June 2006 (most recent) stress test, 
that the veteran's ejection fraction of 51 percent is deemed 
"normal" and that there is "[n]o significant interval 
change as compared to the prior study," referring to the 
November 2002 test results.  Taking these findings into 
consideration, the Board does not find that the evidence more 
nearly approximates a 60 percent rating based on ejection 
fraction data.      

Based on the above, the Board concludes that the clinical 
evidence as a whole more nearly approximates the 30 percent 
rating currently in effect.  The criteria for a 100 percent 
rating are not met as the record does not show evidence of 
chronic congestive heart failure; workload of 3 METs or less 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 

As for hypertension, that disability is rated under 
Diagnostic Code 7101, based on systolic and diastolic 
pressure readings.  The next higher rating of 40 percent is 
assigned with evidence of diastolic pressure predominantly at 
120 or higher.  Note (1) to Diagnostic Code 7101 provides 
that hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) requires evaluation of 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by separate evaluation.

The clinical records, VA and private, dated in and after mid-
2002 reflect multiple blood pressure readings, some including 
multiple readings taken the same day.  The veteran himself 
has submitted logs of blood pressure readings he himself took 
at home.  The diastolic readings, including those that the 
veteran himself recorded during the pertinent time period, 
are predominantly below 100, not 120 or higher, much less 130 
or higher (required for a 60 percent rating).  Thus, the 
evidence does not more nearly approximate a higher schedular 
rating for hypertension. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against assignment of higher 
ratings for ASHD and hypertension.  Thus, there is no 
reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  
 


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In July 2002 and July 2005 letters sent before the rating 
decisions from which this appeal arises, VA notified the 
veteran that higher evaluations for ASHD and hypertension 
require evidence of worsened disability.  The letters advised 
the veteran that, if he identifies the sources of evidence 
concerning his claim, then VA would assist him in securing 
the missing evidence.  They explained that VA is charged with 
securing evidence in federal custody, but that a claimant 
ultimately is responsible for substantiating the claim.  The 
rating decisions, Statements of the Case (SOCs), and SSOC 
(January 2006; hypertension), discussed the specific rating 
criteria and explained why more favorable rating is not 
warranted.  The veteran understood that lay evidence could be 
submitted; he and his wife testified at hearings, and he 
himself submitted information he can procure himself (e.g., 
blood pressure readings taken at home), as opposed to 
clinical findings that must be made by a medical professional 
(e.g., treadmill test results).  The SOCs cited 38 C.F.R. 
§ 3.159, from which the "fourth element" (notice that a 
veteran may submit any pertinent evidence he has) is derived.  
The July 2005 letter (ASHD) advised the veteran that he may 
submit any pertinent evidence he has.  Further, the veteran 
was provided with notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria 
governing disability rating assignments; assignment of 
effective dates), in March and April 2006.  

The Board finds no prejudice due to lack of explicit 
discussion in the letters specific rating criteria or due to 
failure to explicitly ask the veteran to supply "everything 
he has concerning hypertension," or something else to that 
effect, to literally comply with the "fourth element" 
criterion.  Again, the veteran was advised of what the 
criteria were during the appeal, and had an opportunity to 
submit pertinent evidence if he had it, or to identify 
sources of missing, pertinent evidence.  The veteran was 
aware that blood pressure readings are key evidence as to 
hypertension, and submitted readings he himself had logged.  
He also knew that stress test results are pertinent; he 
underwent such an examination (VA) in June 2006, and 
submitted the records therefrom.  (He subsequently waived his 
right to initial RO review of those records.)  Under the 
circumstances, the Board does not find basis to conclude the 
prejudice had occurred to the extent there might have been 
some notice defect.   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, VA 
C&P examination findings appropriate to this claim, lay 
evidence in the form of hearing testimony, and written 
statements of the veteran.  Despite appropriate notice during 
appeal, the veteran has not identified sources of pertinent, 
existing evidence that is missing from the record and which 
he desires VA to review before adjudication.  The Board 
acknowledges the representative's argument that another C&P 
examination is warranted, but, having considered the June 
2006 VA stress test results (for which the veteran waived his 
right to initial RO review), relatively recent (September 
2005) C&P results, and multiple blood pressure readings, 
including those obtained after September 2005, in the context 
of other pertinent medical records dated within the last 
several years, the Board concludes that the record does not 
reflect clinical basis to suggest that the disability picture 
due to ASHD and hypertension has changed such that the 
evidence of record is unreliable or outdated.  Based on the 
foregoing, the Board concludes that VA's duty to assist was 
met, and it is not precluded from now adjudicating this 
decision on the record.


ORDER

Increased disability ratings for ASHD and hypertension are 
denied.


REMAND

Service connection for PTSD was denied in a February 2003 
rating decision.  A February 18, 2003 letter notified the 
veteran of the denial and of his appeal rights.  The veteran 
filed a timely notice of disagreement (NOD) in February 2003, 
but in April 2003, wrote that he wishes to withdraw from 
appeal the issue of service connection for PTSD.  38 C.F.R. 
§ 20.204 (2006).  

Although the veteran withdrew his timely NOD filed in 
February 2003, his later statements -- his statement received 
in October 2003 with attached portion of the February 2003 
rating decision concerning PTSD, VA Form 9 received in 
December 2003 referring to appeal of all current decisions, 
and a VA Form 21-4138 and attached material received on 
February 9, 2004 referring to service connection for PTSD -- 
could each reasonably be construed as a timely notice of 
disagreement to the February 2003 denial of service 
connection for PTSD.  See 38 C.F.R. § 20.204(c) (2006) 
("Withdrawal does not preclude filing a new Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new Substantive Appeal, as to any issue withdrawn, provided 
such filings would be timely . . . if the appeal withdrawn 
had never been filed.").  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  Under the circumstances, the Board concludes that a SOC 
must be issued.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue 
of service connection for PTSD, denied in 
the February 2003 rating decision, and 
afford the veteran and his representative 
an opportunity to respond.  If, and only 
if, timely substantive appeal is filed on 
the issue, then send the matter to the 
Board for review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


